Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 8-17 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, drawn to a method comprising the steps of preparing a natural plant, impregnating the plant with an aqueous solution, and softening the solution while heating in the reply filed on May 10, 2022 is acknowledged.
Applicant’s election without traverse of the species of method comprising impregnation with acid is acknowledged.
Upon amendment by Applicant, claims 1-3 and 8-19 are pending.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3 and 8-17 as filed on May 10, 2022 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 26, 2020 and May 10, 2022 were considered.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites a temperature range of more than 90 ºC to not more than 95 ºC.  Because claim 9 recites two overlapping, open-ended ranges, it is unclear what range is claimed.  
	Claim 13 recites steps when the softening process is confirmed to be less accomplished.  It is unclear what is meant by a process that is less accomplished because less accomplished is a relative term and the specification (the marked-up spec as filed June 26, 2020) does not remedy the ambiguity because the confirming step(s) described in paragraphs [0069]-[0080] appear(s) to require specific criteria or/and specific processes to be performed. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 13 recites steps when the softening process is confirmed to be less accomplished or not accomplished which omits / contradicts the limitation of claim 1 of performing a softening step. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azik (US 7,291,351, published November 6, 2007, of record) as evidenced by aqion “pH of Common Acids and Bases,” 2021 in view of Christensen (US 2006/0099302, published May 11, 2006).
Azik teaches a method for making a citrus-derived cosmetic comprising the steps of grinding citrus peel (preparing a natural plant), adding water and adjusting the pH to 1.5 to 4.0 with acids such as citric acid (impregnating with aqueous solution comprising acid comprising carboxyl group), heating at a predetermined temperature of about 65 to 85 ºC for a predetermined time of about 20 minutes to 4 hours (softening while heating), filtering, adding water to the filtrate (softened plant) (title; abstract; paragraph bridging columns 2 and 3; claims), as required by instant claims 2, 3, 8, 9, 14.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Azik further teaches the citrus / grapefruit is squeezed via cold-pressing (dried) prior to the grinding (column 2, lines 45-55), as required by instant claim 10.
Regarding the acid concentration of 0.1 to 4 wt% as required by instant claim 1, the pH adjustment taught by Azik encompasses concentrations of citric acid greater than 1 mM (~= 0.02 wt%, taking the MW of citric acid as 192 g/mol and estimating the L of solution as 1000 g water) and concentrations of nitric acid greater than 1 mM (~=0.006 wt%, taking the MW as 63 g/mol) as evidenced by aqion because the pH decreases as the concentration increases.
Regarding the confirming step as required by instant claim 13, because Azik render obvious the same softening process as required by claim 1, it is presumed that the citrus plant material is “softened” as claimed.  In further support of this presumption, Azik expressly teaches the process achieves gradual extraction of unwanted water-soluble pectins (e.g., abstract) and as such the removal of pectin necessarily softens the plant material and as such one of ordinary skill in the art would have been motivated to optimize the process in order to in fact extract these unwanted compounds.
Azik does not teach specifically teach washing the softened plant about 3 to 6 times or washing at a pH of 2.5 to 4.5 as required by claims 15 and 16.
Azik does not teach the plant includes those of claim 17.
These deficiencies are made up for in the teachings of Christensen.
Christensen teaches a process for treating pectin containing plant material comprising the steps of subsequent washing and/or conventional drying (title; abstract; paragraphs [0031]-[0033], [0036]; claims).  Plant material includes inter alia citrus, aloe and sunflower (paragraph [0029]), as required by instant claim 17.  The process may comprise a batch wise washing process comprising one or more, three washing steps with acidified water having a pH from 3.2 to 3.9 (paragraphs [0031], [0034]), as required by instant claims 15-16.   The plant material may be dried and optionally milled when immediate extraction is not desired (paragraph [0037]).
	Regarding claims 15 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Azik to comprise a batch wise washing process as disclosed by Christensen comprising one or more, three washing steps with acidified water having a pH from 3.2 to 3.9 in order to remove as much soluble material as possible.  There would be a reasonable expectation of success because Azik, as a whole, is drawn to a process which desirably extracts unwanted compounds.
	Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process of Azik for removing unwanted compounds inclusive of pectins from citrus on plant material inclusive of sunflower or and aloe as taught by Christensen because such also contain pectin.  There would be a reasonable expectation of success because Christensen disclose an analogous acid / citric acid treatment process as Azik.  

Claims 1-3, 8-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azik (US 7,291,351, published November 6, 2007, of record) as evidenced by aqion “pH of Common Acids and Bases,” 2021 in view of Christensen (US 2006/0099302, published May 11, 2006) as applied to claims 1-3, 8-10 and 13-17 above, and further in view of Lee et al. (US 2016/0271051, published September 22, 2016) and Nafisi-Movaghar (US 4,948,609, published August 14, 1990).
	The teachings of Azik and Christensen have been described supra.
Although Azik teaches cold-pressing and Christensen teaches drying, they do not specifically teach pre-drying the plant to a moisture content of 5 to 15 wt% as required by claim 11.
This deficiency is made up for in the teachings of Lee and of Nafisi-Movaghar.
Lee teach a process for producing a plant material inclusive of Aloe as an extract or a fermentate (title; abstract; claims).  The process comprises the preparation of the plant material by washing / cleaning and drying / dehydrating prior to grinding (Figure 1; paragraphs [0022], [0030], [0051]).  
	Nafisi-Movaghar teaches dried fruits and vegetables (title; abstract; claims).  Fruits and vegetables can be dried to a moisture level as low as about 10 wt% (column 1, lines 13-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Azik to comprise the step of pre-washing and drying the citrus material as taught be Lee prior to grinding because Christensen teach plant material may be dried and optionally milled prior to pectin extraction when immediate extraction is not desired.  Christensen further motivate such when the treatment and extraction locations are located far apart, or when transportation of the wet plant matter is impractical (e.g., paragraph [0037]).  It would have been obvious to one of ordinary skill in the art that the pre-dried plant matter should then have as little water as possible or a moisture level as low as about 10 wt% as taught by Nafisi-Movaghar.  

Claims 1-3, 8-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azik (US 7,291,351, published November 6, 2007, of record) as evidenced by aqion “pH of Common Acids and Bases,” 2021 in view of Christensen (US 2006/0099302, published May 11, 2006) as applied to claims 1-3, 8-10 and 13-17 above, and further in view of Grollier et al. (US 4,459,285, published July 10, 1984).
	The teachings of Azik and Christensen have been described supra.
	Although Azik teaches grinding and Christensen teaches milling, they do not specifically teach a size of 50 to 10,000 microns as required by claim 12. 
This deficiency is made up for in the teachings of Grollier.
	Grollier teach cosmetic compositions comprising particles of pulverized flowers having a size lower than 125 microns (title; abstract; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinding step of the process of Azik to produce particles having a size lower than 125 microns as taught by Grollier because plant matter of this size is suitable for including within cosmetic compositions.  There would be a reasonable expectation of success because Azik do not delimit the size of the ground citrus and because Azik, as a whole, is drawn to cosmetic applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633